    Case: 1:17-md-02804 Doc #: 3321 Filed: 06/04/20 1 of 2. PageID #: 494899




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

                                             )
IN RE: NATIONAL PRESCRIPTION                 )   MDL Case No. 1:17-md-02804-DAP
OPIATE LITIGATION                            )
                                             )   Member Case No. 1:18-op-45048-DAP
This document relates to:                    )
                                             )   JUDGE DAN AARON POLSTER
The City of Columbus v. Purdue Pharma        )
L.P. et al.                                  )
                                             )

               NOTICE OF APPEARANCE OF ADDITIONAL COUNSEL

       Please take notice that Kathleen A. Nitschke of the law firm of Giffen & Kaminski, LLC,

1300 East Ninth Street, Suite 1600, Cleveland, OH 44114, hereby enters her appearance as

additional counsel of record in the above-captioned action for Defendants The Drug Store

Pharmacy Inc. and The Drug Store Clinic Pharmacy Inc. (incorrectly named in the Short Form

for Supplementing Complaint as “Drug Store Pharmacy, a/k/a The Drug Store Clinic and

Pharmacy”).


                                           Respectfully submitted,

                                           /s/ Kathleen A. Nitschke
                                           Jan L. Roller (0008171)
                                           Kathleen A. Nitschke (0073397)
                                           GIFFEN & KAMINSKI, LLC
                                           1300 East Ninth Street, Suite 1600
                                           Cleveland, Ohio 44114
                                           Telephone:     216-621-5161
                                           Facsimile:     216-621-2399
                                           E-Mail:        jroller@thinkgk.com
                                                          knitschke@thinkgk.com
                                           Counsel for Defendants The Drug Store
                                           Pharmacy Inc. and The Drug Store Clinic
                                           Pharmacy Inc.
     Case: 1:17-md-02804 Doc #: 3321 Filed: 06/04/20 2 of 2. PageID #: 494900




                                CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing Notice of Appearance of Additional Counsel

was filed electronically this 4th day of June 2020. Notice of this filing will be sent by operation

of the Court’s electronic filing system to counsel of record for all parties as indicated on the

electronic filing receipt. Parties and their counsel may access this filing through the Court’s

system.




                                             /s/ Kathleen A. Nitschke
                                             Kathleen A. Nitschke (0073397)
                                             Counsel for Defendants The Drug Store
                                             Pharmacy Inc. and The Drug Store Clinic
                                             Pharmacy Inc.




                                                2
